Title: From Benjamin Franklin to Peter Collinson, [2 March 1750]
From: Franklin, Benjamin
To: Collinson, Peter


[March 2, 1750]
I was very much pleased with some ingenious papers in the late Transactions on the subject of electricity.
There is something however in the experiments of points, sending off, or drawing on, the electrical fire, which has not been fully explained, and which I intend to supply in my next. For the doctrine of points is very curious, and the effects of them truly wonderfull; and, from what I have observed on experiments, I am of opinion, that houses, ships, and even towns and churches may be effectually secured from the stroke of lightening by their means; for if, instead of the round balls of wood or metal, which are commonly placed on the tops of the weathercocks, vanes or spindles of churches, spires or masts, there should be put a rod of iron 8 or 10 feet in length, sharpen’d gradually to a point like a needle, and gilt to prevent rusting, or divided into a number of points, which would be better—the electrical fire would, I think, be drawn out of a cloud silently, before it could come near enough to strike; only a light would be seen at the point, like the sailors corpusante.
   
   *[It is usually taken for a meteor on the yards or shrouds, but is indeed no more than the spray of the sea saturated with luminous insects, frequent during the summer season in the Mediteranean.]

 This may seem whimsical, but let it pass for the present, until I send the experiments at large.
I shall further remark on the Transactions, &c. that the leaf gold suspended is not always nearest the non-electric, and that its situation depends on the number, acuteness, or situation of its points. By cutting a leaf into the shape underneath, it may be made to rest in the air, at any required distance from the electrified plate, from a quarter of an inch to a foot, while the nearest non-electric (the floor) may be at 3 or 4 feet distance. If it draws too near the electrified plate, make the top more sharp; if it keeps at too great a distance, make it more dull, or obtuse, by cutting off its points; then, by tryals and a little practice, it may be made to rest where desired.
   
